El Juez Asociado Señoii Oórdova
emitió la opinión del tribunal.
La demandante en una acción de daños y perjuicios cau-sados por el manejo negligente de- un camión, apela de la sentencia que declaró, sin lugar la demanda por aparecer de la misma que la acción está prescrita.
 Sostiene la apelante que la corte inferior erró al estimar prescrita la acción. Arguye en primer término que, si bien la demanda se radicó más de un año después de ocurrir el accidente, se alega en la misma una reclamación extrajudicial que interrumpió el término prescriptive. La reclamación extrajudicial so hizo a una sola de las partes demandadas, a saber, la compañía aseguradora de los daños que causara el camión perteneciente a otra demandada.
La corte interior resolvió que la reclamación hecha a la aseguradora no interrumpió el período proscriptivo, por no ser la aseguradora deudora de la demandante, ni ésta aeree-*214dora de aquélla. La apelante insiste en que es acreedora de la aseguradora, particularmente en vista del artículo 175 de la Ley de Seguros de Puerto Bico(1) que le permite deman-dar a la aseguradora conjuntamente con el asegurado. Pero suponiendo sin resolverlo, que la apelante sea acreedora do la aseguradora, y que por lo tanto su reclamación extrajudicial interrumpiera el término prescriptivo de suerte que no resulte prescrita la acción en cuanto a la aseguradora, tenemos que la acción está prescrita en cuanto al asegurado, y que por lo tanto la demanda no aduce hechos ni contra el asegurado ni contra la aseguradora, ya que ésta sólo res-ponde si aquél es responsable. (2)
Aunque la apelante no ha argumentado el punto, hemos examinado detenidamente la posibilidad de que la interrup-ción de la prescripción respecto a la aseguradora pudiera perjudicar por igual al asegurado. Pero nos encontramos con que, de acuerdo con el Código Civil, el único caso en que la reclamación extrajudicial hecha a un deudor perju-dica a otro es el de las obligaciones solidarias. (3) La soli-daridad no se presume, ni existe a menos que expresamente se convenga. (4) Y aunque en la súplica de su demanda so-licita la apelante se condene a los demandados solidariamente al pago de los daños y perjuicios, en la demanda no se alega que la aseguradora se obligara expresamente a responder a terceros, solidariamente eon el asegurado, de los daños que causara el camión del asegurado. Las alegaciones de la demanda no nos permiten, pues, concluir que la reclama-ción extrajudicial a la aseguradora perjudicó al asegurado, ya que no se alega la existencia de una obligación solidaria, *215ni se alega que la reclamación se hiciera a la aseguradora como agente o representante del asegurado.
Concluimos que, aun suponiendo que de la demanda re-sulte interrumpida la prescripción de la acción en cuanto a la compañía aseguradora se refiere, no aparece que esa in-terrupción perjudique al asegurado. Siendo ello así, está prescrita la acción contra el asegurado. Y como quiera que la aseguradora no es responsable de no serlo el asegurado,, no aduce la demanda causa de acción contr'a la asegura-dora.
Otro argumento invoca la apelante: que la aseguradora está impedida de interponer la defensa de prescript ción. Surge el estoppel, según sostiene la apelante, del hecho, alegado en la demanda, de que, ál escribir la demandante a la aseguradora antes do prescribir la acción, inquiriendo de ésta expresara si estaba en disposición de discutir la redamación de la apelante, contestó la aseguradora estar “en la mejor disposición para discutir este asunto,.’21
'Dista mucho lo alegado en la demanda ele constituir he estoppel. La manifestación de la aseguradora de su confor-midad con discutir el asunto no equivale a una jn'omcsa o representación de que renuncia a la defensa de prescripción.. Tampoco constituye conducta tendente a persuadir a la ape-lantq a posponer su acción judicial. (5) Falta además un ele-mento esencial del estoppel: el que la apelante cambiara cíe posición a base de la representación o-promesa de la asegu-radora. No solamente se deja de alegar que la apelante pos-pusiera la acción judicial confiando en la manifestación & conducta de la aseguradora, sino que se alega expresamente que fue otra la causa de la demora, o sea “que debido a.que la demandante continuó sometida a tratamiento médico hasta el raes de diciembre de 194-3, y debido a que no se le bahía *216determinado todavía el grado de incapacidad producido 'por la fractura de la fíbula derecha, la demandante no radicó esta demanda antes de expirar un año a partir de la fecha del accidente. ”(6)
No existe, pues, base para el estoppel que invoca la ape-lante.

No habiéndose cometido el error imputado■ a la corte inferior, procede la confirmación de la 'Sentencia apelada.

El Juez Presidente Sr. Travieso no intervino.

 Leyes de 1929, pag. 161.


Véase el artículo 158 do la Ley de Seguros (Leyes de 1921, pag. 523.)


 Artículo 1874-, Código Civil, Edición de 1930. Compároro c.on c.1 artículo 1875.


Artículo 1090, Código Civil, Edición de 1930.


Véase Bergeron v. Mensour, 152 F.2d 27.


 Aunque la alegación que copiamos aparentemente se insertó en la demanda con ol fin do eludir la defensa de prescripción, la apelante no lia pretendido ampararse en la misma. En González v. Pérez, 57 D.P.R. 860 resolvimos que era impertinente una alegación similar.